J-S79036-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :         PENNSYLVANIA
                      Appellee                 :
                                               :
               v.                              :
                                               :
    STRANDON MILLER                            :
                                               :
                      Appellant                :       No. 143 EDA 2017

                Appeal from the PCRA Order December 20, 2016
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0002279-2009


BEFORE: GANTMAN, P.J., LAZARUS, J., and OTT, J.

MEMORANDUM BY GANTMAN, P.J.:                          FILED JANUARY 24, 2018

        Appellant, Strandon Miller, appeals from the order entered in the

Philadelphia County Court of Common Pleas, which denied his first petition

brought pursuant to the Post Conviction Relief Act (“PCRA”).1 We affirm.

        In its amended opinion, the PCRA court fully and accurately sets forth

the relevant facts and procedural history.         Therefore, we have no need to

restate them.

        Appellant raises one issue for our review:

           WHETHER APPELLANT WAS PREJUDICED BY TRIAL AND
           APPELLATE COUNSEL[S’] FAILURE TO PRESERVE THE
           ISSUE OF SUFFICIENCY OF THE EVIDENCE FOR
           CONSIDERATION IN APPELLANT’S DIRECT APPEAL[?]


____________________________________________


1   42 Pa.C.S.A. §§ 9541-9546.
J-S79036-17


(Appellant’s Brief at 4).

      Our standard of review of the denial of a PCRA petition is limited to

examining     whether       the   evidence    of        record      supports       the    court’s

determination       and   whether     its    decision       is      free    of    legal    error.

Commonwealth v. Conway, 14 A.3d 101, 108 (Pa.Super. 2011), appeal

denied, 612 Pa. 687, 29 A.3d 795 (2011). This Court grants great deference

to the findings of the PCRA court if the record contains any support for those

findings. Commonwealth v. Boyd, 923 A.2d 513, 515 (Pa.Super. 2007),

appeal denied, 593 Pa. 754, 932 A.2d 74 (2007).                            We give no such

deference, however, to the court’s legal conclusions.                  Commonwealth v.

Ford, 44 A.3d 1190, 1194 (Pa.Super. 2012).                  Further, a petitioner is not

entitled to a PCRA hearing as a matter of right; the PCRA court can decline

to hold a hearing if there is no genuine issue concerning any material fact,

the petitioner is not entitled to PCRA relief, and no purpose would be served

by any further proceedings.        Commonwealth v. Wah, 42 A.3d 335, 338

(Pa.Super.    2012);      Commonwealth            v.    Jones,       942    A.2d    903,     906

(Pa.Super. 2008), appeal denied, 598 Pa. 764, 956 A.2d 433 (2008).

      The     law   presumes      counsel    has       rendered       effective     assistance.

Commonwealth v. Gonzalez, 858 A.2d 1219 (Pa.Super. 2004), appeal

denied, 582 Pa. 695, 871 A.2d 189 (2005).                     To prevail on a claim of

ineffective   assistance     of   counsel,    a        petitioner     must       show,    by   a

preponderance of the evidence, ineffective assistance of counsel, which, in


                                            -2-
J-S79036-17


the circumstances of the particular case, so undermined the truth-

determining process that no reliable adjudication of guilt or innocence could

have taken place. Commonwealth v. Turetsky, 925 A.2d 876 (Pa.Super.

2007), appeal denied, 596 Pa. 707, 940 A.2d 365 (2007).         The petitioner

must demonstrate: “(1) the underlying claim is of arguable merit; (2)

…counsel had no reasonable strategic basis for his…action or inaction; and

(3) but for the errors and omissions of counsel, there is a reasonable

probability that the outcome of the proceedings would have been different.”

Id. at 880. “The petitioner bears the burden of proving all three prongs of

the test.”   Id.   “If a petitioner fails to plead or meet any elements of the

[ineffectiveness] test, his claim must fail.” Commonwealth v. Burkett, 5

A.3d 1260, 1272 (Pa.Super. 2010). See also Commonwealth v. Chmiel,

612 Pa. 333, 362, 30 A.3d 1111, 1128 (2011) (explaining boilerplate

allegations and bald assertions of no reasonable basis and/or ensuing

prejudice cannot satisfy petitioner’s burden to prove ineffectiveness).

       After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable Giovanni O.

Campbell, we affirm on the basis of the PCRA court’s opinion.       The PCRA

court comprehensively addresses and properly disposes of Appellant’s issue.2


____________________________________________


2 Regarding the ineffective assistance claim related to trial counsel’s alleged
failure to object to the introduction of evidence at trial Appellant presented
(Footnote Continued Next Page)


                                           -3-
J-S79036-17


(See Amended PCRA Court Opinion, filed May 9, 2017, at 5-8) (finding: this

Court previously determined that even if Appellant had preserved on direct

appeal sufficiency of evidence claim, it lacked merit; evidence at trial

established Appellant’s use of physical force upon minor Victim was not

necessary to maintain discipline and was not consistent with Victim’s

welfare; Victim’s alleged misconduct in failing to clean cat’s litterbox was

insignificant; nature and severity of physical punishment Appellant inflicted

upon minor Victim was grossly disproportionate to any infraction, let alone

trivial misconduct alleged against six-year-old Victim; ample alternative

means of discipline was available to Appellant and his co-conspirator;

evidence presented at trial was sufficient; prior counsel’s failure to preserve

(Footnote Continued) _______________________

in his original concise statement of errors complained of on appeal per
Pa.R.A.P. 1925(b), the PCRA court reasoned as follows:

          Appellant’s January 31, 2017, Rule 1925(b) Statement
          raises as error the denial of the request for a new trial
          based upon alleged ineffectiveness of trial counsel for
          “failure to object to the introduction of evidence at trial.”
          There is nothing in the original PCRA Petition, the
          Amended Petition or the Supplemental Petition addressing
          such alleged failure. ….

(Amended PCRA Court Opinion at 4). The record supports the PCRA court’s
rationale. Accordingly, Appellant waived for our review his ineffectiveness
claim relating to the admission of evidence at trial. See Commonwealth v.
Bond, 572 Pa. 588, 819 A.2d 33 (2002) (providing failure to raise issue
before PCRA court constitutes waiver of claim for appeal); Pa.R.A.P. 302(a)
(stating issues not raised in lower court are waived and cannot be raised for
first time on appeal).




                                          -4-
J-S79036-17


meritless challenge to sufficiency of evidence does not render counsel

ineffective; even if prior counsel had preserved on direct appeal sufficiency

claim, it lacks arguable merit).    The record supports the PCRA court’s

rationale, and we see no reason to disturb it. Accordingly, we affirm.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/24/18




                                    -5-
                                                                                                                  FILED
                                                                                                   Circulated 01/08/2018 12:18 PM


                                                                                                              MAY O 92017
                          IN THE COURT OF COMMON PLEAS           Office of Judicial Records
                 FOR THE FIRST JUDICIAL DISTRICT OF PENNSYLVANIA  Appeals/Post Trial
                             TRIAL DNISION - CRIMINAL

COMMONWEALTH                                                      CP-51-CR-0002279-2009
                              CP-51-CR-0002279-2009 Comm. v. Miller, Strandoo
         v.                                     Op,nlon



STRANDON MILLER
                                   II I I Ill Ill 111111111111111
                                            7944176461
                           AMENDED MEMORANDUM OPINION

CAMPBELL, J.                                                                                           May   91'H, 2017

Procedural History

         On September 17, 2009, following a jury trial before the Honorable Earl Trent; Appellant

Strandon Miller (aka Brandon Miller), was found guilty of aggravated assault graded as a first

degree felony, criminal conspiracy, endangering the welfare of a child, possessing an instrument

of crime, and recklessly endangering another person. On November 5, 2009, Appellant was

sentenced to an aggregate term of      12 /2.. · fv          ·z. 5              years incarceration.

         Appellant appealed to the Superior Court, which affirmed the judgment of sentence.

Commonwealth v. Miller, 32 A.3d 846 (Pa. Super. 2011).

         Appellant filed an application for en bane re-argument, which the Superior Court denied

on October 26, 2011. Commonwealth v, Mill�r, 2011 Pa. Super. LEXIS 4256 (Pa. Super 2011).

         On May l, 2012, Appellant filed the instant prose petition under the Pennsylvania Post

Conviction Relief Act ("PCRA").

         On October 15, 2012, the Pennsylvania Supreme Court granted Appellant leave to file a

petition for allowance of appeal, nunc pro tune. Commonwealth v. Miller, 55 A.3d 98 (Pa.

2012).

         Appellant filed his petition for allowance of appeal on November 2, 2012, which the
Pennsylvania Supreme Court denied on June 12, 2013. Commonwealth v. Strandon Miller, 69

A.3d 243 (Pa. 2013).

        Appellant filed a pro se Petition for Writ of Habeas Corpus and accompanying

Memorandum of Law in the United States District Court for the Eastern District of Pennsylvania

Court on November 25, 2013. Therein Appellant alleged that: (1) trial counsel was ineffective

for not arguing that use of force by a parent or guardian may be justifiable wider 18 Pa.C.S.

§509(1)(i); (2) direct appeal counsel was ineffective for not filing a timely allocatur petition; and

(3) trial and direct appeal counsel were ineffective for not relying on specific cases Miller v.

Pennsylvania, 2014 U.S. Dist. LEXIS 95443, *6-7 (E.D. Pa. June 19, 2014).1

        On June 19, 2014, United States Magistrate Judge Henry S. Perkin recommended that the

petition be denied and dismissed without prejudice. On July 10, 2014, United States District

Court Judge Nitza Quinones Alejandro adopted Judge Perkins' recommendations. Miller v.

Pennsylvania, 2014 U.S. Dist. LEXIS 94723, *2, 2014 WL 3401111 (E.D. Pa. July 10, 2014).

        Counsel for Appellant filed an Amended PCRA Petition on November 7, 2014. He filed

a Supplemental Amended PCRA Petition on September 14, 2015.

        The Commonwealth filed an Answer to the Petition on February 5, 2016.

        The matter was assigned to this Court on February 10, 2016.

        On November 28, 2016, the Court sent Appellant a Notice of Intent to Dismiss the PCRA

Petition, pursuant to Pa.R.Crim.P. 907.

        On December 20, 2016, the PCRA petition was dismissed and Appellant was sent Notice

of the dismissal and a copy of the Order.


1 Appellant's filings iu the federal habeas case are docketed under the name Brandon Miller, at E.O. Pa. No. 13-cv-
06862.
                                                         2
       On December 23, 2016, a timely Notice\of Appeal was filed.

       Pursuant to Pa.R.A.P. 1925(b)(2) and (3), the: Court entered an order on January 23,

2017, directing the filing of a Statement of Errors Complained of on Appeal, not later than

twenty-one (21) days after entry of the order.

       A Rule 1925(b) Statement of Errors was filed on January 31, 2017, raising a single

ground of error in denial of the request for a new trial based upon alleged ineffectiveness of trial

counsel for "failure to object to the introduction of evidence at trial."

       The claim of ineffectiveness of counsel in failing to advance the argument that the

conduct fell within the range of permissible parental discipline or punishment, which had been

raised in the amended petition, was not preserved by raising it in the Pa.R.A.P. l 92S(b)

statement.

       On February 13, 2017, this Court filed its Memorandum Opinion noting the failure to

raise this second allegation in the Rule 1925(b) statement, but nonetheless addressing the issue in

the opinion.

       On April 25, 2017, the Superior Court granted Appellant's counsel's motion for a remand
to file a supplemental Rule l 925(b) statement.

       On May 7, 2017, counsel for Appellant .filed a Supplemental Rule 1925(b) statement

raising the omitted allegation of error.

Factual History

       The Conunonwealth established at trial that Appellant and Crystal Otte, his live-in

girlfriend, repeatedly beat the girlfriend's six-year old daughter with a metal-studded belt. School

personnel observed injuries to the child's hands, back, and buttocks, and reported the abuse. The


                                                   3
jury also heard evidence, by way of stipulation, that:

        A jury found that Strandon Miller similarly assaulted two-year-old               M , ·� • )
                                                                                        the son
        of his then girlfriend.    M, � o died in the hospital eight days after the assault. He
        never regained consciousness and died from a lacerated liver, pancreatic injury, facial
        bruises, and hypoxia, which is lack of blood flow and/or oxygen to the brain. A jury
        determined that :M . R • '5 death was caused by Strandon Miller. The jury convicted
        Strandon Miller of the involuntary manslaughter of · fv1,, R �      Strandon Miller is
        currently appealing that jury's guilty verdict.

(N.T. 9/16/09, 66·67).

        The other evidence adduced at trial is adequately set forth in Judge Trent's September 20,

2010, Opinion. We adopt Judge Trent's summary as though fully set forth herein.

Dis4?nssion

        1. Appellant's alleged claim of failure to object to· the introduction of evidence at
        trial bas been previously litigated.

        The May 3, 2012, prose PCRA Petition raises the single ground of failure of trial and

appellate counsel to advance the defense .of parental discipline or punishment. The September

14, 2015, Supplemental Amended PCRA Petition raises this claim in the context of failure of

trial and appellate counsel to preserve the claim of insufficiency of the evidence to support the

conviction. 2

        Appellant's January 31, 2017, Rule 1925(b) Statement raises as error the denial of the

request for a new trial based upon alleged ineffectiveness of trial counsel for "failure to object to

the introduction of evidence at trial." There is nothing in the original PCRA Petition, the

Amended Petition or the Supplemental Petition addressing such alleged failure. If the alleged


2 The November 7, 2014, Amended PCRA Petition raises as the sole ground for relief the failure to file a Petition
for Allowance of Appeal to the Supreme Court. The Supreme Court granted leave to file a Petition for Allowance of
Appeal, nunc pro tune on October l 5, Z012 (Commonwealth v. Miller, SS A.3d 98 (Pa. 2012)), and because such a
petition was filed and denied by the Pennsylvania Supreme Court denied on June .12, 2013. Commonwealth v.
Strandon Miller, 69 A.3d 243 (Pa. 2013). As acknowledged in paragraph 2 of the September 14, 2015, ·
Supplemental Amended Petition, this ground is clearly moot.
                                                      ·4
failure to object goes to the introduction of the child's statements under the tender years

exception, that issue has been previously litigate�. See Superior Court Opinion, pp. 3-5. If the

alleged failure to object goes to the. evidence of Appellant's prior conviction for the beating

death of his prior girlfriend's two year old son, that too has been previously litigated. See

Superior Court Opinion, pp. 8-11. The PCRA provides that in order to be eligible for relief, "the

allegation.of error has not been previously litigated or waived." 42 Pa.C.S. § 9543(a)(3). See

also 42 Pa.C.S. § 9544.

       2.    The evidence was sufficient to overcome any license to impose discipline
       under 18 Pa.C.S. § 509.

       Appellant's claim that trial and appellate counsel failed to preserve the claim of

insufficiency of the evidence to support the conviction, is without merit. As the Superior stated

regarding his previous effort to argue sufficiency of the evidence on appeal: "Even if Miller had

preserved his claim for appellate review, we would conclude that it lacks merit for the reasons

stated in the trial court's Opinion. See Trial Court -Opinion, 9/20/10, at 5-7 (unnumbered)

(concluding that the evidence was sufficient to establish that Miller intended to cause serious

bodily inj�J". Commonwealth v. Miller, No. 3490 EDA 2009, Slip. Op. 13, note 5 (Pa. Super.

8/30/11). This Court likewise adopts Judge Trent's reasoning.

       A claim challenging the sufficiency of the evidence presents a question of law.

Commonwealth v. Widmer, 560 Pa. 308, 744 A.2d 745, 751 (2000). We must determine "whether

the evidence is sufficient to prove every element of the crime beyond a reasonable doubt."

Commonwealth v. Hughes, 521 Pa. 423, 555 A.2d 1264, 1267 (1989). We "must view evidence

in the light most favorable to the Commonwealth as the verdict winner, and accept as true all

evidence and all reasonable inferences therefrom upon which, if believed, the fact finder

                                                5
properly could have based its verdict." Id.

       Our Supreme Court has instructed:

       [T]he facts and circumstances established by the Commonwealth need not
       preclude every possibility of innocence. Any doubts regarding a defendant's guilt
       may be resolved by the fact-finder unless the evidence is so weak and
       inconclusive that as a matter of law no probability of fact may be drawn from the
       combined circwnstances. Moreover, in applying the above test, the entire record
       must be evaluated and all evidence actually received must be considered. Finally,
       the trier of fact while passing upon the credibility of witnesses and the weight of
       the evidence produced, is free to believe all, part or none of the evidence.
       Commonwealth v. Ratsamy, 594 Pa. 176, 934 A.2d 1233, 1236 n. 2 (2007).

Commonwealth v. Thomas, 65 A.3d 939, 943 (Pa. Super. 2013).

        18 Pa.C.S. § 509. Use of force by persons with special responsibility for care, discipline

or safety of others, provides, in pertinent part:

       The use of force upon or toward the person of another is justifiable if:
         ··   (1) The actor is the parent or guardian or other person similarly responsible for
              the general care and supervision of a. minor or a person acting at the request of
              such parent, guardian or other responsible person and:
              (i) the force is used for the purpose of safeguarding or promoting the welfare of
              the minor, including the preventing or punishment of his misconduct; and
              (ii) the force used is not designed to cause or known to create a substantial risk of
              causing death, serious bodily injury, disfigurement, extreme pain or mental
              distress or gross degradation.

        As in Commonwealth v. Bradley, 69 A.3d 253, (Pa Super. 2013), even if prior counsel

has preserved the claim that the use of force was justified under 18 Pa.C.S. § 509, the conviction

would have been affirmed.

       The conduct here was that:

        [l]n the evening of December 8, 2008, the [six year-old] complainant was instructed to
        clean a litter box. Ms. Otte concluded that the complainant improperly executed the
        cleaning, and decided to beat her with a belt partially composed of metal rings. Ms. Otte
        proceeded to strike the backside of her body for an extended period of time. The
        complainant attempted to deflect the strikes and defend herself by extending her ann
        back behind her body. At some point, Ms. Otte ceased and physically transferred the belt

                                                    6
         to the Appellant. Later that evening, the [Appellant] resumed the beating of the
         complainant with the belt. Extensive physical injuries were sustained by the complainant
         as a result of the beating.

Trial Court Opinion, unnwnbered pp. 6�7.

         Regarding§ 509, the Superior Court has explained: "In applying this section, we believe

that the fact finder must assess whether the [parent] believed the use of force was necessary to

maintain reasonable discipline and whether it was consistent with the child's welfare, in

consideration of, the child's [alleged] misconduct, the nature and severity of the punishment

inflicted, the age and size of the child and alternative means of discipline that were available."

Commonwealth v. Tullius, 582 A.2d 1, 4 (Pa. Super. 1990).

         In considering the evidence, we are guided by the sage analysis of our colleague, Judge

Wallace H. Bateman, Jr.:

         It is true that parents have the privilege to subject their children to corporal punishment
         when the children misbehave. This is so because our society recognizes the primary role
         of parents in preparing children to assume the obligations and responsibilities of adults,
         and because there is a need to ensure that the state, through its criminal justice system,
         does not unduly interfere with the private realm of family life. See [Commonwealth v.
         Ogin, 540 A.2d 549, 554 (Pa. Super. 1988)]. Nevertheless, there are limits regarding the
         type and severity of the corporal punishment which a parent may impose. Id. The law
         long ago abandoned the view. that children are essentially "chattels of their parents
         without independent legal rights." Id. Moreover, it is now clear that child abuse is a
         serious and widespread problem, which the state has a powerful interest in preventing and
         deterring. Id. According to 18 Pa.C.S.A § 509(l)(ii), "the force upon or toward the person
         of another is justifiable if the actor is the parent or guardian... and the force used is not
         designed to cause or known to create a substantial risk of causing death, serious bodily
         injury, disfigurement, extreme pain or mental distress or gross degradation." 18 Pa.C.S.A
         § 509(l)(ii).

Commonwealth v. Riggins, 2011 Pa. Dist. & Cnty. Dec. LEXIS 551, *17-18 (Pa. County Ct.

2011).

         Under the facts presented here, granting all reasonable inferences to the Commonwealth


                                                  7
as the verdict winner, we have no difficulty concluding that the use of force was not necessary to

maintain reasonable discipline; that the force used was not consistent with the child's welfare;

that the child's alleged misconduct in failing to adequately clean the cat's litterbox was

insignificant and certainly did not warrant anywhere near the level of physical punishment

inflicted; that the nature and severity of the punishment inflicted was grossly out of proportion to

any   infraction, let alone the minor misconduct alleged against this 6 year-old; and there were

ample alternative means of appropriate, reasonable discipline available to Appellant and his co-

conspirator.

        "It is well established that ... counsel cannot be deemed ineffective for failing to raise a

meritless claim." Commonwealth v. Lawrence, 960 A.2d 473, 478 (Pa. Super. 2008), citing

Commonwealth v. Daniels, 947 A.2d 795, 798 (Pa. Super. 2008). Here, the evidence presented

was clearly sufficient, and counsel's failure to preserve a meritless challenge to that sufficiency

does not render counsel ineffective or warrant relief.

        For all the reasons set forth herein, Appellant's Petition under the Post Conviction Relief

Act was properly dismissed.


                                              By The Court:




                                                 8
COMMONWEALTH v, STRANDON MILLER                                      CP-51-CR-0002279-2009


                                      PROOF OF SERVICE

I hereby certify that I am this day serving the foregoing Court Order upon the persoras), and in the
manner indicated below, which service satisfies the requirements of PaR.Crim.P.114:

Defense Counsel/Party:

                       Joseph Shultz. Esquire
                       219 Race Street, Suite B
                       Philadelphia, PA 19106


Type of Service:       (X ) First Class Mail

District Attorney:
                      Robin Godfrey, Esquire
                      Barbara R. Paul, Esquire
                      Office of the District Attorney
                      Three South Penn Square
                      Philadelphia, PA 19107-3499

Type of Service:       (X) First Class Mail



Dated: May 9, 2017


�
Vanessa A. Montone
Judicial Secretary to
HonorableGiovanni 0. Campbell